Citation Nr: 1546522	
Decision Date: 11/03/15    Archive Date: 11/10/15

DOCKET NO.  14-14 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1969 to November 1971.  This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

In April 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The record before the Board consists of paper claims files, as well as electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).


FINDING OF FACT

The Veteran's current degenerative disc and joint disease, of the lumbar spine, with strain originated during his active service.


CONCLUSION OF LAW

Low back disability, diagnosed as degenerative disc and joint disease, with strain, was incurred in active service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As explained below, the Board has determined that the evidence currently of record is sufficient to substantiate the Veteran's claim for service connection for a low back disability.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2014) or 38 C.F.R. § 3.159 (2015).

Legal Criteria

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

The Veteran contends that service connection is warranted for a low back disability because it originated while he was serving on active duty.  His September 1969 pre-induction examination was negative for any spine abnormalities.  The Veteran's subsequent service treatment records (STRs) show he reported experiencing low back pain of unknown origin in September 1970.  The Veteran presently contends his pain at that time resulted from being hit by the upper hatch of a gun turret when his vehicle came to an abrupt stop.  The Board finds no reason to question the veracity of the Veteran's report.  The Veteran's STRs also show he was noted to be in sound condition during his May 21, 1971 separation examination; however, he subsequently again reported experiencing back pain prior to his separation on May 27, 1971.  

Subsequently, the Veteran reported experiencing continuous back pain since his in-service injury in the course of an orthopedic consult with Dr. G in September 1997. At that time, he was diagnosed with degenerative joint disease of the L5-S1 spinal facet.  

During a December 2011 VA examination, the Veteran reported first experiencing low back pain in May 1971after being struck by a hatch door in service.  The examiner diagnosed the Veteran with lumbar spine degeneration and strain, but did not provide an opinion on the etiology of the Veteran's low back disability. 

In February 2012, a VA physician that did not examine the Veteran provided an opinion on the etiology of his low back disability.  In sum, the examiner concluded the Veteran's low back disability was "less likely than not" caused by the claimed in-service injury.  In support of his conclusion, the examiner stated the Veteran's remote back issues in service were treated conservatively with no residuals and a silent period of over 20 years.  The examiner also noted the Veteran's performance of aerobic exercises and weight lifting, with no complaints of back pain.  However, the Board notes the examiner wholly ignored the Veteran's reports of persistent low back pain since his initial injury in service.  The Board observes that a medical examiner cannot solely rely on the absence of medical records corroborating the incurrence or continuity of a disorder, and moreover, is simply not free to ignore a veteran's statements related to lay observable symptoms.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007). 

In June 2015, the Veteran provided an opinion from a private orthopedist.  The clinician indicated he had reviewed the Veteran's entire claim file, to include the Veteran's service treatment records, VA treatment records, and civilian medical records.  In sum, the physician found the Veteran's back disability was "at least as likely as not" incurred in or caused by the in-service injury.  The orthopedist explained the Veteran had no back pain prior to the injury, and the in-service injury was significant in terms of the degree of trauma.  The examiner also found no other history of back injury since that time.    

Based on the foregoing, the Board concludes the Veteran's current degenerative disc and joint disease, with strain of the lower back originated during his active service.  Service treatment records indicate the Veteran had complaints of low back pain in September 1970.  He was again treated for low back pain after his separation examination was conducted in May 1971, just a few months prior to his separation from active service.  His VA examinations showed degenerative disc and joint disease, with strain.  The Board acknowledges that the February 2012 VA physician found the Veteran's current disability to be less likely than not causally related to his in-service injury.  However, as noted above, the February 2012 VA medical opinion was provided by a physician who did not examine the Veteran and wholly ignored the Veteran's competent lay reports.  Furthermore, the Veteran has provided a medical opinion by a competent physician, which supports his assertion that his current disability is causally related to his in-service injury.  

The Board finds that the evidence in favor of the claim is at least in equipoise with that against the claim.  Therefore, service connection is in order for the Veteran's low back disability.


ORDER

Service connection for low back disability, diagnosed as degenerative disc and joint disease, with strain, is granted. 



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


